Title: From John Adams to Arthur Lee, 10 October 1778
From: Adams, John
To: Lee, Arthur


     
      Dear Sir
      Passy Octr 10. 1778
     
     I have sometimes complained, that having no Place appointed for the public Papers, nor any Person to keep them in order, was an Inconvenience and Interruption to the public Business; I have added, that to have the Papers in my Chamber, as they are in disorder, and many Persons going to them at Pleasure, taking out Some, and removing others, was unequal upon me, as making me in a Sort responsible for the order, which I could not preserve, and for Papers themselves which I could not secure: Besides that it occasioned continual Applications to me alone, and necessitated me, to Spend a great Part of my Time, in writing orders, Notes of Hand, Copies of Letters, Passports, and twenty other Things, which ought at all Times to be written by our Clerks; at least as long as it is thought necessary to put the public to the Expence, of keeping so many.
     I have not asked Dr. Franklins opinion concerning your Proposal of a Room in your House, for the Papers, and an Hour to meet there; because I knew it would be in vain: for I think it must appear to him as it does to me, more unequal still. It cannot be expected that two should go to one, when it is as easy again for one to go to two: not to mention Dr. Franklins Age, his Rank in the Commission, or his Character in the World: nor that nine tenths of the public Letters, are constantly brought to this House, and will ever be carried where Dr. Franklin is.
     I will venture to make a Proposition in my Turn in which I am very Sincere. It is, that you would join Familys with Us. There is Room enough in this House to accommodate Us all. You shall take the Appartments which belong to me at present, and I will content myself with the Library Room and the next to it. Appoint a Room for Business, any that you please, mine or another. A Person to keep the Papers, and certain Hours to do Business.
     This Arrangement will save a large sum of Money to the Public, and as it would give us a Thousand Opportunities of conversing together which now We have not, and by having but one Place for our Countrymen and others to go to, who have occasion to visit Us, would greatly facilitate the public Business. It would remove the Reproach We lye under, of which I conf ess myself very much ashamed, of not being able to agree together, and will render the Commission more respectable, if not in itself, yet in the Eyes of the English the French and the American Nations, and I am Sure, if we judge by the Letters We receive, it wants to be made more respectable, at least in the Eyes of many Persons of the Latter.
     If it is any objection to this, that We live here, at no Rent, I will agree with you in fixing the Rent or leave the House.
     As I Suppose the Proposal I made of appointing Mr. W. T. Franklin to take the Care of the Papers, occasioned your Letter of the sixth Instant, I cannot conclude this Answer to it, without repeating that Proposal. This Appointment can be but temporary, as a secretary will probably arrive from Congress, e’er long.
     But in the mean Time Mr. Franklin, who keeps Papers in good order, and writes very well, may be of more service to Us than he is at present. We shall then have a Right to call upon him to do Business, and We shall know what situation he is in, and what reward he is to have.
     I agree perfectly with you, that an Hour should be fixed for Business and I beg Leave to propose Nine O Clock in the Morning, to which Hour and from thence to any other Hour in the Day, you please, I will endeavour to be punctual. If you have any Objection to this Hour, you will be so good as to name another. I am, dear sir, with an earnest Desire and a Settled Determination to cultivate an Harmony, nay more a Friendship, with both my Colleagues, as far as I can consistently with the public service, and with great Respect and Esteem, your Friend and Colleague
     
      John Adams
     
    